S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE 160TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 21ST day of November, 2017,
the cause on appeal to revise or reverse the judgment between

 JOSEPH ABUZAID, Appellant                         On Appeal from the 160th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-16-00667-CV         V.                     Trial Court Cause No. DC-15-06938.
                                                   Opinion delivered by Justice Bridges.
 ANANI, LLC, BIG D CONCRETE, INC.,                 Justices Fillmore and Stoddart participating.
 MUAMAR ANANI AND HANADI
 ANANI, Appellees

was determined; and this Court made its order in these words:

      In accordance with this Court’s opinion of this date, we VACATE the exemplary
damages award to appellees Anani, LLC and Big D Concrete, Inc. as follows:

       3.     Judgment in favor of Plaintiff ANANI, LLC against Defendant JOSEPH
              ABUZAID for exemplary damages of $50,000;

       4.     Judgment in favor of Plaintiff BIG D CONCRETE, INC. against Defendant
              JOSEPH ABUZAID for exemplary damages of $50,000.

       In all other respects, the judgment of the trial court is AFFIRMED.

       It is ORDERED each party bear their own cost of appeal.


        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 31st day of January, 2018.




                                    S                  LM LISA MATZ, Clerk




                                        –2–